



TERMINATION OF FIRST RIGHT OF REFUSAL AGREEMENT






The undersigned hereby agree to terminate the First Right of Refusal Agreement
dated January 1, 2013 effective as of March 31, 2013 except that any
Compensation due and owing shall be promptly made upon presentation.




CONTANGO OIL & GAS COMPANY




By: /s/ SERGIO CASTRO
Name:     Sergio Castro     
Title: Vice President




JUNEAU EXPLORATION, L.P.
By: Juneau GP, LLC
its General Partner




By: /s/ JOHN B. JUNEAU
Name:     John B. Juneau
Title: Sole Manager








